DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hoang (Reg. No. 75,746) on 08 August 2022 and follow up on 10 August 2022.

The application has been amended as follows: 
Claim 1 (currently amended):  A multilayer ceramic electronic component comprising:
an electronic component main body including:
	a multilayer body including a plurality of dielectric layers that are laminated and a plurality of inner electrode layers that are laminated, and including a first principal surface and a second principal surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a lengthwise direction orthogonal or substantially orthogonal to both of the lamination direction and the width direction; and
	a first outer electrode disposed at least on the first side surface and a second outer electrode spaced apart from the first outer electrode and disposed at least on the first side surface; and
a first metal terminal connected to the first outer electrode and a second metal terminal connected to the second outer electrode; wherein
the plurality of inner electrode layers include a first inner electrode layer and a second inner electrode layer;
the first inner electrode layer includes a first opposing section opposing the second inner electrode layer, and a first extended section extending to at least a portion of the first side surface;
the second inner electrode layer includes a second opposing section opposing the first inner electrode layer, and a second extended section that does not overlap with the first extended section of the first inner electrode layer and that extends to at least a portion of the first side surface;
the electronic component main body is disposed such that the first side surface opposes a mounting surface of a mounting substrate on which the multilayer ceramic electronic component is to be mounted, and the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface;
a portion of the first side surface, the first outer electrode and the second outer electrode, and a portion of the first metal terminal and a portion of the second metal terminal are covered with an exterior material;
the first metal terminal includes:
a first bonding portion connected to the first outer electrode and opposing the first side surface;
a first extension portion connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, the first extension portion extending in the lengthwise direction parallel or substantially parallel to the first side surface and protruding outside of the exterior material;
a second extension portion connected to the first extension portion and extending toward a side of the mounting surface to provide a gap between the mounting surface and the exterior material; and 
a first mounting portion connected to the second extension portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface and in the lengthwise direction connecting the first end surface and the second end surface, and configured to be mounted on the mounting substrate; 
the second metal terminal includes: 
a second bonding portion connected to the second outer electrode and opposing the first side surface; 
a third extension portion connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, the third extension portion extending in the lengthwise direction parallel or substantially parallel to the first side surface and protruding outside of the exterior material; 
a fourth extension portion connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the exterior material; and 
a second mounting portion connected to the fourth extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the mounting substrate; 
the first and second metal terminals are configured to mount the electronic component main body on the mounting surface such that a portion of the exterior material covering the first side surface between the first outer electrode and the second outer electrode is directly adjacent to the mounting surface; 
the portion of the exterior material covering the first side surface is in contact with the first side surface; and
in a cross-sectional view of the multilayer ceramic electronic component taken along a line extending in the lengthwise direction, only the first side surface of the multilayer body is covered with the exterior material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a 	multilayer ceramic electronic component comprising: a first metal terminal connected to the first outer electrode and a second metal terminal connected to the second outer electrode; wherein a portion of the first side surface, the first outer electrode and the second outer electrode, and a portion of the first metal terminal and a portion of the second metal terminal are covered with an exterior material; the first metal terminal includes: a first extension portion connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, the first extension portion extending in the lengthwise direction parallel or substantially parallel to the first side surface and protruding outside of the exterior material; a second extension portion connected to the first extension portion and extending toward a side of the mounting surface to provide a gap between the mounting surface and the exterior material; and  a first mounting portion connected to the second extension portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface and in the lengthwise direction connecting the first end surface and the second end surface, and configured to be mounted on the mounting substrate; the second metal terminal includes: a third extension portion connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, the third extension portion extending in the lengthwise direction parallel or substantially parallel to the first side surface and protruding outside of the exterior material; a fourth extension portion connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the exterior material; and a second mounting portion connected to the fourth extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the mounting substrate; the first and second metal terminals are configured to mount the electronic component main body on the mounting surface such that a portion of the exterior material covering the first side surface between the first outer electrode and the second outer electrode is directly adjacent to the mounting surface; the portion of the exterior material covering the first side surface is in contact with the first side surface; and in a cross-sectional view of the multilayer ceramic electronic component taken along a line extending in the lengthwise direction, only the first side surface of the multilayer body is covered with the exterior material (claim 1 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848